Citation Nr: 0313512	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  97-21 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for degenerative 
arthritis, adhesions, medial and lateral meniscal rears, 
right knee, currently rated as 30 percent disabling.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).  
The RO continued a 30 percent evaluation for degenerative 
arthritis, adhesions, medial and lateral meniscal tears, 
right knee. 

The veteran testified at an RO hearing in September 1997.  A 
transcript of this hearing has been associated with the 
claims file.


REMAND

The General Counsel has established that limitation of motion 
and instability are distinct disabilities and are to be rated 
separately.  In this case, the disability has been rated as 
5010-5257.  The evidence seems to establish limitation of 
motion and a history of instability.  

The basis of the 30 percent evaluation is not known.  If the 
30 percent evaluation is based on instability, the statement 
that a higher evaluation may not be assigned unless extension 
is limited to 30 degrees is just legally incorrect.  
Limitation of motion and instability are separate 
disabilities and are to be rated separately.  Unfortunately, 
in this case the Board is unable to determine the basis of 
the current evaluation.  

The RO should review the General Counsel opinions addressing 
limitation of motion and instability of the knee.  The RO 
should also review the FAQ issued by the compensation and 
pension service:

Question
If a veteran has ligament instability, limited range of 
motion but no arthritis present, can separate compensable 
evaluations for this knee condition be assigned under DC 5257 
and 5260 or 5261?  It is understood that separate evaluations 
are warranted for arthritis and instability of the same joint 
but only one evaluation will be assigned for arthritis and 
limited range of motion under either 5260, 5261, or 5010 
depending on how much loss of motion the knee has. 

Answer 
In response to question number two, the answer is yes, a 
separate evaluation may be assigned.  It is important to 
remember that arthritis must be evaluated either under 5003 
(5010) or under the limitation of motion criteria for the 
joint involved, BUT, limitation of motion can result from 
disease or injury other than arthritis.  A diagnosis of 
arthritis is not required in order to receive compensation 
under the diagnostic criteria found under the limitation of 
motion codes. In this case, as in all cases where separate 
evaluations are to be considered, you must decide whether the 
evaluation contemplates all of the symptomatology.  
Diagnostic Code 5257 generally does not contemplate 
limitation of motion as part of its evaluative criteria. 
Therefore, if both lateral instability and limitation of 
motion are found, separate evaluations would probably be 
warranted. Also, we would refer you to holding 3 of GC 
Precedent Opinion 9-98, which states that when a diagnostic 
code does not include limitation of motion as part of its 
criteria, consideration of 38 C.F.R. §§ 4.40, 4.45, and 4.59 
must be considered with the diagnostic code involving the 
limitation of motion criteria. In addition, we would also 
remind you that separate evaluations involving limitation of 
motion are not limited to just knee conditions.  A separate 
evaluation for arthritis based on limitation of motion would 
be warranted for ANY joint if the evidence supported such a 
finding.

Under the circumstances, the case is remanded for the 
following:

The RO must prepare a formal rating 
decision that complies with the opinions 
of the office of the General Counsel.  
The veteran's limitation of motion and 
his instability are to be separately 
rated.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



